Title: To George Washington from William Lord Stirling Alexander, 14 January 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Janry 14th 1782
                  
                  Memorandums for immediate Consideration
                  If it should be found to be true that the Enemy’s armed Vessels are detained in the Ice in Lake Champlain, would it not be very proper to send of a party to bring away their Cannon Riging &c. and to destroy the Vessels.
                  If the Object of an Expedition is Confined to this; 800 or 1000 Men will be Sufficient and the Chief preparation will be in getting about 300 Sleys ready for the purpose.
                  If the Winter should Come on more Severe and so as to render the Waters adjacent to the Island of New York unnavigable and Consequently the Ships of force Useless will it not be a favourable time to Attempt that place, In Sleys we may be on the Island in 24 hours from the time we Start from the Highlands, If harlem River is frozen we may Cross on the Ice and be near the City in less than two hours they would have no troops but those in the City to defend it, they could have no reinforcements from either Long Island or Staten Island: but what would come too late.  the fortifications should be Avoided as much as possible, they must of Course fall afterwards, if they Ice is doubtfull the boats maybe used 15 or 20 of which can easily be brought on Sleys and should at all events move with the Army.
                  If the Attempt on New York should prove Successfull, there may perhaps be time enough to execute the Expedition to the Northward Afterward, and upon a larger Scale with a force sufficient to reduce St John & Montreal.  The Inducements to such a Conquest are too Many and too Obvious to need mentioning.  But one Circumstance is alone Sufficient to interest every State in the Union in the Success of it.  While the Brittish possess the River St Lawrence from the Mouth of the Sorels upwards, they have Access to the Rear of every State on the Continent; thro’ Lake Champlain & Lake George they have Avenues to the Rear of All the New England States New York & New Jersey, thro’ Lake Ontario and Lake Erie they have easy Access to the Rivers Ohio and Missisippi and of Course into Pensilvania, Virginia and all the Southern States. no treaties will Secure our frontiers while the Brittish are in possession of that part of Canada they will break up our Settlements whenever they please and lay the blame on the Indians;  It would be a happy Circumstance to us, to be in possession of it, at the Conclusion of a peace.
                  
                     Stirling,
                     
                  
               